DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim status
2. 	In response to the amendments filed 09/15/2022, claims 1-4, 8-9, 12 and 14-15 were amended, claim 11 was canceled and new claims 16-21 were added. Therefore, claims 1-10 and 12-21 are currently pending for examination.
	The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-3, 5, 9-10, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (James; US Pat. No. 8,384,534) in view of Schubert et al. (Schubert; US 2018/0129888) .
	For claim 1, James discloses a computer-implemented method for determining awareness data, the method comprising the following steps carried out by computer hardware components: 
	determining occlusion information related to a surrounding of a vehicle (E.g. Col 1, line 64 – Col 2, line 27: Hazard data may include hazard location for a particular hazard as a function of time, such as time-stamped hazard location data. Predicted location data for hazards can also be used. The driver awareness data includes data related to the direction of focus of the driver's awareness, such as a gaze track. In particular, determination of the gaze track allows inference or identification of perceived and unperceived hazards (i.e. sufficiently and insufficiently observed hazards). Gaze track data may include a gaze track for the driver, and may include eye fixation data, which may include the direction and duration of eye fixation for the driver. An optional hazard alarm can be used to provide alerts to the driver, with priority given to unperceived hazards, which may be unobserved and/or obscured. Hazards may be categorized in two classes: "sufficiently sensed" or "insufficiently sensed, or as "sufficiently observed" or "insufficiently observed". In some examples, hazards may be categorized in two or more categories, such as "perceived" (gaze on hazard or gaze vector to hazard), and "unperceived" (no gaze on hazard or gaze vector to hazard). An optional additional category is "insufficiently perceived" hazards. Insufficiently perceived hazards include obscured hazards, in which the gaze vector is directed to the hazard, but an obstruction prevents the entirety of the hazard from being perceived. An example is a pedestrian approaching the road from behind a parked vehicle, the parked vehicle obstructing a clear view of the pedestrian. The category "insufficient perceived" may also include cases where gaze fixates something briefly, but may not allow a sufficiently accurate mental model to be formed, relative to what the vehicle sensors have captured. For example, a person may glance at another vehicle, but not long enough to perceive the relative speed of the vehicle, Col 12, line 50 – Col 13, line 27: An example attention-evaluation module is configured to receive hazard data relating to hazards within the environment, and driver awareness data related to the awareness of the driver. The attention-evaluation module compares the detected hazards with the driver awareness data to determine perceived hazards (within the driver awareness) and unperceived hazards (outside the driver awareness). The example attention-evaluation module may then generate alert signals relating only to the unperceived hazards, and not to the perceived hazards. In some examples, alert signals may also include perceived hazards, for example if the hazard danger is extreme. Hence, the attention-evaluation module may identify a plurality of categories of hazards, for example perceived and unperceived hazards, and optionally insufficiently perceived hazards. For example, a fixation time may be above a first threshold (e.g. that estimated as required for awareness of hazard existence), but below a second threshold required for complete perception (e.g. less than that estimated as required to fully appreciate the hazard). An insufficiently perceived hazard may be seen, but a hazard parameter such as relative speed may not be perceived. Hence, hazard categorization may be binary perceived versus unperceived categorization, or may include intermediate categories, and may include a continuous gradation in the degree of perception. Detection degree, if determined, may then be thresholded into two states such as "sufficiently perceived" or "insufficiently perceived", which may then be used in an equivalent manner as perceived and unperceived. Hazard categories may exist as intermediate states between completely perceived and completely unperceived. Hazards may also exist in an obscured state, so that when the gaze vector pointed at the obscured hazard, another object was in between the driver and the hazard. An obscured hazard may be categorized as perceived, unperceived, or in an intermediate category as insufficiently perceived, depending on the degree of obstruction, hazard behavior, and degree of potential hazard. An insufficiently perceived hazard may have an insufficient observation duration state, where the gaze landed somewhere on or near the object, but moved before observing enough spatial features to recognize the object (static "hazard identity" recognition), or before sampling enough temporal features to properly predict the objects behavior patterns (dynamic "motion model" construction/recognition)) including information indicating that a space behind a detected objected is obstructed (E.g. Col 1, line 64 – Col 2, line 27: Hazard data may include hazard location for a particular hazard as a function of time, such as time-stamped hazard location data. Predicted location data for hazards can also be used. The driver awareness data includes data related to the direction of focus of the driver's awareness, such as a gaze track. In particular, determination of the gaze track allows inference or identification of perceived and unperceived hazards (i.e. sufficiently and insufficiently observed hazards). Gaze track data may include a gaze track for the driver, and may include eye fixation data, which may include the direction and duration of eye fixation for the driver. An optional hazard alarm can be used to provide alerts to the driver, with priority given to unperceived hazards, which may be unobserved and/or obscured. Hazards may be categorized in two classes: "sufficiently sensed" or "insufficiently sensed, or as "sufficiently observed" or "insufficiently observed". In some examples, hazards may be categorized in two or more categories, such as "perceived" (gaze on hazard or gaze vector to hazard), and "unperceived" (no gaze on hazard or gaze vector to hazard). An optional additional category is "insufficiently perceived" hazards. Insufficiently perceived hazards include obscured hazards, in which the gaze vector is directed to the hazard, but an obstruction prevents the entirety of the hazard from being perceived. An example is a pedestrian approaching the road from behind a parked vehicle, the parked vehicle obstructing a clear view of the pedestrian. The category "insufficient perceived" may also include cases where gaze fixates something briefly, but may not allow a sufficiently accurate mental model to be formed, relative to what the vehicle sensors have captured. For example, a person may glance at another vehicle, but not long enough to perceive the relative speed of the vehicle);
	determining a viewing direction of an occupant of the vehicle (E.g. Col 1, line 64 – Col 2, line 27: Hazard data may include hazard location for a particular hazard as a function of time, such as time-stamped hazard location data. Predicted location data for hazards can also be used. The driver awareness data includes data related to the direction of focus of the driver's awareness, such as a gaze track. In particular, determination of the gaze track allows inference or identification of perceived and unperceived hazards (i.e. sufficiently and insufficiently observed hazards). Gaze track data may include a gaze track for the driver, and may include eye fixation data, which may include the direction and duration of eye fixation for the driver. An optional hazard alarm can be used to provide alerts to the driver, with priority given to unperceived hazards, which may be unobserved and/or obscured. Hazards may be categorized in two classes: "sufficiently sensed" or "insufficiently sensed, or as "sufficiently observed" or "insufficiently observed". In some examples, hazards may be categorized in two or more categories, such as "perceived" (gaze on hazard or gaze vector to hazard), and "unperceived" (no gaze on hazard or gaze vector to hazard). An optional additional category is "insufficiently perceived" hazards. Insufficiently perceived hazards include obscured hazards, in which the gaze vector is directed to the hazard, but an obstruction prevents the entirety of the hazard from being perceived. An example is a pedestrian approaching the road from behind a parked vehicle, the parked vehicle obstructing a clear view of the pedestrian. The category "insufficient perceived" may also include cases where gaze fixates something briefly, but may not allow a sufficiently accurate mental model to be formed, relative to what the vehicle sensors have captured. For example, a person may glance at another vehicle, but not long enough to perceive the relative speed of the vehicle); and
	determining, based on the occlusion information and the viewing direction, awareness data representing the occupant awareness of the surrounding (E.g. Col 1, line 63 – Col 2, lines 27:… Hazards may be categorized in two classes: "sufficiently sensed" or "insufficiently sensed, or as "sufficiently observed" or "insufficiently observed"…) and that the space behind the detected object is obstructed (E.g. Col 1, line 64 – Col 2, line 27: Hazard data may include hazard location for a particular hazard as a function of time, such as time-stamped hazard location data. Predicted location data for hazards can also be used. The driver awareness data includes data related to the direction of focus of the driver's awareness, such as a gaze track. In particular, determination of the gaze track allows inference or identification of perceived and unperceived hazards (i.e. sufficiently and insufficiently observed hazards). Gaze track data may include a gaze track for the driver, and may include eye fixation data, which may include the direction and duration of eye fixation for the driver. An optional hazard alarm can be used to provide alerts to the driver, with priority given to unperceived hazards, which may be unobserved and/or obscured. Hazards may be categorized in two classes: "sufficiently sensed" or "insufficiently sensed, or as "sufficiently observed" or "insufficiently observed". In some examples, hazards may be categorized in two or more categories, such as "perceived" (gaze on hazard or gaze vector to hazard), and "unperceived" (no gaze on hazard or gaze vector to hazard). An optional additional category is "insufficiently perceived" hazards. Insufficiently perceived hazards include obscured hazards, in which the gaze vector is directed to the hazard, but an obstruction prevents the entirety of the hazard from being perceived. An example is a pedestrian approaching the road from behind a parked vehicle, the parked vehicle obstructing a clear view of the pedestrian. The category "insufficient perceived" may also include cases where gaze fixates something briefly, but may not allow a sufficiently accurate mental model to be formed, relative to what the vehicle sensors have captured. For example, a person may glance at another vehicle, but not long enough to perceive the relative speed of the vehicle).
	James fails to expressly disclose determining a measurement of occupant awareness based on the occlusion information and the viewing direction.
	However, as shown by Schubert, it was well known in the art of awareness data to include determining a measurement of occupant awareness based on the occlusion information and the viewing direction [E.g. 0016-0018, 0066, 0080, 0099].
	It would have been obvious to one of ordinary skill in the art of determining vehicle occupant awareness before the effective filing date of the claimed invention to modify James with the teaching of Schubert in order to generate an appropriate warning to the occupant based on the level of the measured awareness and thereby improve the overall warning system.
	For claim 2, James in view of Schubert further discloses wherein the measurement of occupant awareness is represented by a probability of awareness of the surrounding and that the space behind the detected object is obstructed (E.g. James; Col 4, lines 35-41: The attention-evaluation processing module combines data from environmental sensors and driver monitor sensors, and evaluates whether the driver has given sufficient attention to each potential hazard. The output may comprise a set of warnings about potential hazards, selecting such warnings according to whether the driver is likely to be aware of each hazard, Col 1, line 63 – Col 2, lines 27; Schubert, 0016-0018, 0066, 0080, 0099).
	For claim 3, James in view of Schubert further discloses wherein the awareness data comprises, for each object in a list of objects in the surrounding of the vehicle, a respective level of the measurement of occupant awareness of that object (E.g. James, Col 1, line 64 – Col 2, line 27; Schubert, 0016-0018, 0066, 0080, 0099).
	For claim 5, James discloses wherein the awareness data of a present time is determined based on one or more of the following: the occlusion information of a present time, the occlusion information of a past time, the viewing direction of a present time, and the viewing direction of a past time (E.g. Col 1, line 64 – Col 2, line 27, Col 3, lines 28-38, Col 4, lines 4-34).
	For claim 9, James discloses determining a level of risk of a present traffic situation based on the awareness data (E.g. Col 10, lines 37 – Col 11, line 3).
	For claim 10, James discloses wherein the occlusion information is determined based on at least one of proximity sensor data acquired by a proximity sensor, map information indicating objects in a surrounding of the vehicle, or information transmitted from other vehicles in the surrounding of the vehicle (E.g. Col 2, line 49 – Col 3, line 3).
	For claim 12, discloses wherein the viewing direction is determined based on at least one of a pose a head or at least one eye of the occupant (E.g. Col 2, line 49 – Col 3, line 3). 
	For claim 14, is interpreted and rejected as discussed with respect to claim 1.
	For claim 15, is interpreted and rejected as discussed with respect to claim 1.


4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Schubert and further  in view of Offenhaeuser et al. (Offenhaeuser; US 2016/0167671).
	For claim 4, James in view of Schubert fails to expressly disclose wherein the awareness data comprises a map comprising a plurality of grid cells, each grid cell indicating a level of the occupant's awareness of a traffic situation in the cell.
	However, as shown by Offenhaeuser, it was well known in the art of awareness data to include awareness data that comprises a map comprising a plurality of grid cells, each grid cell indicating a level of measurement of occupant of a traffic situation in that cell [Fig. 1, 0023-0032].
	It would have been obvious to one of ordinary skill in the art of determining vehicle occupant awareness before the effective filing date of the claimed invention to modify James in view of Schubert with the teaching of Offenhaeuser in order to provide a reliable and robust fashion to determine a degree of attentiveness of a vehicle driver when traveling with his vehicle and thereby improve the overall system of determining awareness of the vehicle occupant and increase overall safety on the road.

5.	Claims 6-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Schubert and further in view of admitted prior art (“APA”).
	For claims 6-7, James in view of Schubert fails to expressly disclose wherein the awareness data of the present time is determined based on applying a filter to one or more of the following: the occlusion information of the present time, the occlusion information of the past time, the viewing direction of the present time, and the viewing direction of the past time; wherein the filter comprises at least one of a low pass filter or a Kalman filter.
	Examiner took official notice in the action mailed 02 September 2022, to the fact that it is old and a known expedient in the art of determining awareness data to have awareness data of present time is determined based on applying a filter to one or more of the following: occlusion information of the present time, occlusion information of the past time, the viewing direction of the present time, and the viewing direction of the past time; wherein the filter comprises at least one of a low pass filter or a Kalman filter in order to allow better analysis of the data collected of the vehicle occupant. As per MPEP § 2144.03(C), the statement that it is old and a known expedient in the art that awareness data of present time is determined based on applying a filter to one or more of the following: occlusion information of the present time, occlusion information of the past time, the viewing direction of the present time, and the viewing direction of the past time; wherein the filter comprises at least one of a low pass filter or a Kalman filter is taken to be admitted prior art (APA) because Applicant failed to traverse the assertion of official notice or the traverse was inadequate because Applicant's response or remarks fails to reference Examiner's assertion of official notice. Reliance on APA does not constitute new ground(s) of rejection.
Therefore, it would have been obvious to one of ordinary skills in the art of determining awareness data before the effective filing date of the claimed invention to modify James in view of Schubert to have awareness data of present time is determined based on applying a filter to one or more of the following: occlusion information of the present time, occlusion information of the past time, the viewing direction of the present time, and the viewing direction of the past time; wherein the filter comprises at least one of a low pass filter or a Kalman filter as taught by APA in order to allow better analysis of the data collected of the vehicle occupant.
	For claim 13, James in view of Schubert fails to expressly disclose wherein the viewing direction comprises a cone around a viewing axis.
	Examiner took official notice in the action mailed 02 September 2022, to the fact that it is old and a known expedient in the art of collecting viewing data to include the viewing direction comprises a cone around a viewing axis in order to accurately determine the viewing direction of the vehicle occupant. As per MPEP § 2144.03(C), the statement that it is old and a known expedient in the art that the viewing direction comprises a cone around a viewing axis is taken to be admitted prior art (APA) because Applicant failed to traverse the assertion of official notice or the traverse was inadequate because Applicant's response or remarks fails to reference Examiner's assertion of official notice. Reliance on APA does not constitute new ground(s) of rejection.
Therefore, it would have been obvious to one of ordinary skills in the art of collecting viewing data before the effective filing date of the claimed invention to modify James in view of Schubert to have the viewing direction comprises a cone around a viewing axis as taught by APA in order to accurately determine the viewing direction of the vehicle occupant.
	
6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Schubert and further in view of Kuffner, Jr. et al. (Kuffner; US Pat. No. 10,095,228).
	For claim 8, James in view of Schubert fails to expressly disclose determining, in a state where the vehicle is driving at least partially autonomously, whether to handover full control of the vehicle to the occupant based on the awareness data.
	However, as shown by Kuffner, it was well known in the art of awareness data to include determining, in a state where the vehicle is driving at least partially autonomously, whether to handover full control of the vehicle to the occupant based on the awareness data (E.g. Col 1, line 62 – Col 2, line 17, Col 8, lines 42-63).
	It would have been obvious to one of ordinary skill in the art of determining vehicle occupant awareness before the effective filing date of the claimed invention to modify James in view of Schubert with the teaching of Kuffner in order to only hand control of the vehicle to the vehicle occupant based on a determination that the vehicle occupant is ready to take over control and thereby improve increase overall safety on the road.

7.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Schubert and further in view of Brook (US Pat. No. 10,875,537).
	For claim 8, James in view of Schubert fails to expressly disclose wherein the
measurement of occupant awareness comprises a numerical value indicating a level of
occupant awareness between two possible awareness levels.
	However, as shown by Brook, it was well known in the art of awareness data to include measurement of occupant awareness comprises a numerical value indicating a level of
occupant awareness between two possible awareness levels (E.g. Col 8, line 1-16, Fig. 3, Col 2, lines 48-61 and Abstract).
	It would have been obvious to one of ordinary skill in the art of determining vehicle occupant awareness before the effective filing date of the claimed invention to modify James in view of Schubert with the teaching of Brook in order to output the awareness data in an easy form to understand and thereby increase the overall occupant convenience. 

Allowable Subject Matter
8.	Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Remarks
9.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689